Title: From John Adams to William Cunningham, 24 February 1804
From: Adams, John
To: Cunningham, William



Dear Sir.
Quincy February 24th: 1804.

I have received your favour of the 15th: with its inclosures. I thank you for the outline as well as the eulogy. I am sorry you had the trouble of transcribing the former, which I see was written as the Italians speak con amore. Speaking of the classification of Scholars in our Colledge, before the Revolution, you consider rank & wealth as anti-republican principles of precedence; Is this correct? About five & forty years ago, I was in company with the oldest Colonel John Gardner Chandler of Worcester; when a newspaper was brought in, containing an account of the last elections in Rhode Island. All the principal Magistrates were of ancient families. The old gentleman’s comment upon it was this. “I have always been of opinion, that in popular governments, the people will always chuse their officers from the most ancient & respectable families.” This had been the case generally, in Connecticutt & Rhode Island, and in every Republican government in Greece & Rome and modern Italy, in Switzerland & Geneva. The more Democratical the government the more universal has been the practice. If a family, which has been high in office and Splendid in wealth falls into decay, from profligacy, folly, vice or misfortune, they generally turn Democrats and Court the lowest of the people with an ardor and art and a skill and consequently with a success, which no vulgar Democrat can attain. If such families are numerous they commonly divide. Some adhere to one party some to another, so that whichever prevails, the Country still finds itself governed by them. Consider the conduct of the Winthrop’s in this State, the Livingstons in New York, the Madison’s in Virginia &ca: The whole power and popularity of Virginia I am told, is now in the family connections of Mr: Madison. You are young, and have much time to observe and to reflect. In theory, all governments profess to regard merit alone, but in practice, democratical governments certainly regard it as little as any. You see I have reason to repeat my intimations of confidence.
It certainly never was any “humiliation” to me to see thirteen of my classmates preceeding me. I never thought much on that subject.
Have you seen Mr: Barnabus Bidwell’s Manifesto proposing Mr: Sullivan for Governor and Mr: Heath for Lieutenant Governor? With what inimitable power of face it is written? These people talk with as much gravity and Solemnity as if they thought they spoke the truth. Do you know the character of Mr: Bidwell? I have had some experience of his intrigues. Talents he has; but candour and sincerity belong to other people. Cool, dispassionate and deliberate insidiousness never arrived at greater perfection.
With kind regard I am &ca:
